Citation Nr: 1145549	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-46 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.  The Veteran filed a notice of disagreement (NOD) in October 2007.  A statement of the case (SOC) was sent to the Veteran in November 2009.  The Veteran perfected his appeal in December 2009.

The Veteran also appealed an October 2008 rating decision that denied entitlement to service connection for a bilateral ankle condition by filing an NOD in November 2008.  An SOC was issued in November 2009; however, the Veteran failed to perfect his appeal as to these issues.  38 C.F.R. § 20.302(b).  As such, these matters are no longer in appellate status.   


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The Veteran is not shown to have manifested bilateral pes planus in service or for many years thereafter; bilateral pes planus is not shown to be due to a documented injury or other event of the Veteran's active military service.

3.  There is no evidence of asbestos exposure during the Veteran's active military service; the weight of the medical evidence of record is against a finding of asbestosis due to a documented injury or other event of the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have bilateral pes planus due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The Veteran does not have asbestosis due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in an August 2006 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 



The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in August 2006, which was prior to the September 2007 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims for service connection.  The August 2006 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been s compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records and post service- VA and private treatment records.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).   No additional pertinent evidence has been identified by the claimant. 

A remand for a VA medical opinion is not necessary in order to decide the claims in this case because the record does not contain any evidence that the Veteran suffered an injury, disease, or event in service or that the claimed bilateral pes planus and asbestosis may be associated with service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Appellants of Am. V. Sec'y of Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Criteria

The issues before the Board involve a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Bilateral Pes Planus

The Veteran asserts that he is entitled to service connection for bilateral pes planus.  Specifically, he contends that ill fitting footwear during basic training caused the disability.  After careful consideration of all procurable and assembled data, the Board finds that service connection for bilateral pes planus is not warranted.  

In this regard, the Veteran's service treatment records are wholly devoid of treatment, complaints, or diagnoses of bilateral pes planus.  A May 1965 record documents ankle complaints; the examiner did not refer to any pes planus noted at that time.  Significantly, the March 1967 reports of medical history and examination conducted prior to his separation from service are also negative for complaints or diagnoses of bilateral pes planus.  In fact, the Veteran expressly denied foot trouble.

Post-service, the Veteran was first diagnosed with pes planus of the left foot in October 2004, some 37 years after his discharge from active military service.  Right foot pes planus was first diagnosed in February 2005, some 38 years after service. 

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

This absence of evidence of complaints or treatment of bilateral pes planus until 2004 and 2005 constitutes negative evidence against the claims because it tends to disprove that bilateral pes planus was the result of the Veteran's active service.  Id. Especially, since there were no complaints or treatment of pes planus in service.  

To the extent that the Veteran may be asserting that he had continued or ongoing problems with his feet since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Significantly, the Veteran denied foot trouble at the time of discharge examination, an pes planus was not noted by medical personnel at that time or for many years thereafter.  Thus, the Veteran's current assertions of his having had chronic or recurrent foot problems since service are not consistent with his own actions and the overall record.

As bilateral pes planus was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, there is no such competent evidence that establishes a relationship to an identified injury or other incident of service.  

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Asbestosis

The Veteran asserts that he is entitled to service connection for asbestosis.  Specifically, he contends that he has shortness of breath as a result of asbestos exposure from training and performing military duties while stationed at Fort Polk, Louisiana, and Fort Belvoir, Virginia.   After careful consideration of all procurable and assembled data, the Board finds that service connection for asbestosis is not warranted.  

First, there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an opinion by the VA General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4- 00 (April 13, 2000).  The Board notes that the aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

In the instant case, the Veteran's asbestos exposure has not been verified.  His DD- 214 simply shows his military occupational specialty was gas turbine, general repair.  His military occupational specialty during service is not known to have higher incidents of asbestos exposure (e.g. mining, milling, work in shipyards, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.).  Id.  

In fact, the evidence of record contains evidence of significant post-service occupational asbestos exposure.  The Veteran was first diagnosed with bilateral interstitial fibrosis consistent with pneumoconiosis upon chest x-ray in December 2001, some 34 years after his discharge from active military service.   Pulmonary asbestosis was diagnosed in September 2002, some 35 years after service.   At that time, the Veteran was being evaluated for occupational lung disease.   

The Veteran informed his physician in 2002 that before service he performed residential demolition and construction, where he worked as a roofer helper hanging sheetrock.  He indicated that he did not wear any mask.  He indicated that he was a general repairman in service.  He further informed the physician that after his discharge from service he worked for Equistar Chemical at Bethlehem Shipyard as a burner ,which involved using a cutting torch to cut metal from inside ships.  He indicated that there was some insulation, which he thinks contained asbestosis.  He worked there for 28 years.  He also performed duties as a pipefitter and welder, frequently removing insulation from pipes.  He stated that his supervisor insisted that he remove asbestos insulation up until 2000.  He informed his physician that when he was performing the removal of asbestos containing insulation that was color coded, he was not given any specific abatement type protection.  His supervisor was later removed from his position as a result of the aforementioned.  The physician opined that pulmonary silicosis and asbestosis was related to his significant history of sand and silica and asbestos exposure over a number of years with inadequate respiratory protection.  There was no indication that the Veteran was exposed to asbestos during service or that any current findings were related to service. 

The Board would  note at this juncture that the Veteran's  service treatment records are wholly devoid of treatment, complaints, or diagnoses of asbestosis, an asbestos related lung disease, or shortness of breath.  Notably, the March 1967 reports of medical history and examination conducted prior to his separation are also negative for complaints or diagnoses of asbestosis, an asbestos related lung disease, or shortness of breath.  The lungs and chest were evaluated as normal. 

An August 2007 chest x-ray found bilateral interstitial fibrotic changes consistent with asbestosis in a patient who had adequate exposure history and latent period. 

In an August 2006 statement, the Veteran indicated that he worked before service in a shipyard as a burner, pipefitter, and mechanic.  He also stated that he worked as a steel grinder and 26 years as a pipefitter and welder post-service.  In a December 2008 statement, the Veteran indicated that he never worked in a shipyard before service and that his earlier statement was incorrect.  The Board notes this is contrary to statements to his physician in 2002.   The Veteran also maintains that his asbestos exposure was during service; however, this is also contradicted by private treatment records. 

The Veteran's statements to his private provider in September 2002 are more probative than his current assertions because they were generated with a view towards ascertaining the Veteran's then state of physical fitness, and were akin to a statement of diagnosis and treatment and were of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also "Lily's: An Introduction to the Law of Evidence," 2nd E. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physician's for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Based on the evidence delineated above, the Board can only conclude that the evidence of record does not document any in-service exposure to asbestos.  Instead the evidence shows a significant history of pre and post-service exposure to asbestos. 

Although the Veteran reports having asbestosis related to his military service, there is simply no medical evidence on file supporting his lay assertions.  His statements alone cannot constitute competent evidence of a medical nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu, 2 Vet. App. at 494-95.  

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  



ORDER

Entitlement to service connection for bilateral pes planus is not warranted.  Entitlement to service connection for asbestosis is not warranted.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


